DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 29, 2021 is acknowledged.
This application is in condition for allowance except for the following formal matters: 
Specification
The amendment filed November 12, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The specification, in paragraph [00145], added the new mater of “, and approximately 1.5% in a 3-D scenario” after the amendment adding “in a 2-D scenario” in the amendment filed October 12, 2020. While it appears one can understand the 2-D scenario, as argued by the applicant in the response on October 12, 2020, the 1.5% in a 3-D scenario” does not appear to be supported in/by the specification.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1 and 18-53 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest an apparatus comprising a plate formed with at least one channel system, each of said at least one channel system including a channel in said plate, said channel coupled to said first opening and to said second opening, a characteristic length of the channel being less than 1000 times a smallest mean free path of an object of interest at the first opening or at the second opening, a characteristic width of a channel being less than 1000 times the smallest mean free path of the object of interest at the first opening or the second opening, the object of interest being a distinct portion of a medium, the first reservoir and the second reservoir being outside of the channel; and a centroid extending from the first opening to the second opening, the centroid being a center of a cross-sectional area of the channel when viewed along a length of the channel in combination with all the other limitations in claim 1. The examiner is relying on the applicant’s arguments filed October 12, 2020.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        04/30/2021